Citation Nr: 1445998	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for a skin disability manifested by multiple warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from December 1968 to July 1970.  These matters are before the Board of Veterans' Appeals from December 2007 and August 2008 rating decisions by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2008 substantive appeal following the June 2008 statement of the case (SOC) which addressed service connection for tinnitus, the Veteran indicated he did not want a Board hearing.  However, in his September 2008 substantive appeal following the August 2008 SOC addressing service connection for hearing loss and the August 2008 supplemental SOC (SSOC) on the issue of service connection for tinnitus, the Veteran requested a Travel Board hearing.  The record does not reflect action on this request.  In his 2009 substantive appeal in response to a SOC addressing the matter of the rating for a skin disorder, the Veteran indicated he did not want a Board hearing.  Clarification of whether he wants a hearing on any of the issues on appeal is needed, and if so, a hearing should be scheduled.  

Regarding service connection for tinnitus, on August 2007 VA audiological evaluation, the Veteran reported onset "a few years ago", i.e., years after his discharge from service; the examiner opined that the tinnitus was unrelated to service.  In a January 2008 statement, the Veteran noted that he took Quinine during his service in Vietnam and submitted medical literature indicating that tinnitus can be a side effect of Quinine use.  He also noted that during service he was exposed to noise trauma from bomb and mortar round explosions.  This evidence was not considered by the August 2007 VA examiner, and an addendum nexus opinion is needed. 

The most recent (July 2014) VA examination for skin conditions found no warts, and VA treatment records suggest the Veteran has not had warts since around 2009.  However, in October 2014 written argument the Veteran's representative stated alleged that the skin disability has worsened and that the Veteran now has raised surface contour warts which may warrant an increased rating.  Given the assertion of worsening and the nature of the skin disability (as warts may appear suddenly), a new examination to assess the severity of the Veteran's skin disability manifested by warts is necessary.  

The case is REMANDED for the following:

1.  The AOJ should contact the Veteran to clarify his wishes regarding a hearing before the Board on the issues of service connection for hearing loss and tinnitus (he has declined a hearing in the matter of the rating for a skin disorder).  If he indicates that he still desires a hearing, the AOJ should schedule him for a Travel Board (or videoconference, if he so desires) hearing before the Board.  If a hearing is held, the case should be further handled in accordance with standard appellate practice.  If he no longer desires a hearing, the AOJ should proceed with the further development ordered below.

2.  The AOJ should secure for the record copies of complete clinical records (i.e., those not already associated with the record) of all VA evaluations and treatment the Veteran has received for the disabilities on appeal.

3.  The AOJ should then arrange for a skin examination of the Veteran to assess the current severity of his skin disability manifested by multiple warts.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating benign neoplasms of the skin, including based on disfigurement of the head, face, or neck (Code 7800), as scars (Codes7801-7805), and based on any related impairment of function.  The findings reported must be sufficiently detailed to allow for rating under all applicable criteria.  The examiner should specifically note whether or not the Veteran currently has warts (as opposed to other, unrelated, skin diagnoses), their location, their dimensions, whether they are painful, whether they are elevated or draining, and whether they cause any impairment of function (and if so, the nature of the impairment).  The examiner must explain the rationale for all opinions.

4.  The AOJ should return the record to the VA audiologist who conducted the August 2007 examination of the Veteran (if available) for another addendum opinion that addresses the medical questions presented but unaddressed in the opinions to date.  Specifically, as the provider has already opined that the hearing loss and tinnitus are unrelated to noise trauma in service, but not whether they are related to Quinine use in service, as alleged (with supporting medical literature submitted), the provider should opinions that respond to: 

(a) What is the likely etiology for the Veteran's tinnitus? Is it at least as likely as not (a 50 % or greater probability) that it is related to his exposure to bomb mortar round explosion noise in service? 

(b) Is it at least as likely as not (a 50 % or greater probability) that it is related to his use of Quinine in service.  The rationale for any negative response should include discussion of the medical literature the Veteran has submitted.  

The examiner must include rationale for the opinion, with citation to the factual data and/or medical literature.

5.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

